Title: From Elizabeth Smith Shaw Peabody to Abigail Smith Adams, 22 June 1813
From: Peabody, Elizabeth Smith Shaw
To: Adams, Abigail Smith



Atkinson June 22 1813—

Your long silence (My Dear Sister) made me fear that you, or some of your family were sick—I was at Haverhill, & enquired of Mrs Harrod, but she did not mention it, only told me, that another Grandson was announced, whose name was to be Isaac Hull—Perhaps, the deceased Lawrence, might be as able, & intrepid a Commander, as the victorious Hull—But Laurels seldom spring, from the ashes of the unfortunate—A naval Engagment, I have ever thought must be tremendously sublime—The recent Scene, will not be easily blotted from the memory of those, who with anxious Eye, & palpitating Heart, beheld from the Shore, the tragic Drama—It will at least serve to remind them, that it is not “He who puteth on the Harness,” Who has cause for boasting—In our former Conflict with Great Britain, we were sensible of our own weakness, & therefore exerted every power to defend our just Rights, & relied upon the Righteousness of our Cause—But I forbear—too much has been already said—& to little purpose—you, & other good people can rejoice, that “the Lord God omnipotent reigneth,” & can defeat the Counsels to the Ahitophels of our Land, in whatever place they may be—
Yes! my dear Sister, I do sincerely lament your dear Daughters Sickness—at such a distance too from her beloved Parents—But her heavenly Father is ever near—to those who in sincerity call upon him—I hope she may yet live to visit you at Quincy—I mentioned to Abby, that if she came in the Spring, I hoped she would tarry with you as long as it pleased Heaven to spare her Parents life—
I did not see why she could not have the Col. live in Mass. as well as in New York State—
When you first mentioned her having the Rhumatism, I was apprehensive, her dissease was of a different nature—Though I heard Dr Warren, thought her blood was not injured, & when at Quincy she appeared other wise, in perfect Health—
Our lovely Caroline! I do pity her—She must have many trying Duties—Her Father absent—no equally interested Sister, or Brother very near to share, & alleviate her troubles—But, can there be a sight more arresting to our feelings, than
“Beauty, with her Angel smile
Inclining o’er the Couch of Woe”
I sincerely hope, that both Mother, & Daughter, will find all needed consolation in that religion they have professed—& in all distressing scenes, repose, in Him, “who careth for us”—
I was very sorry your Grandson, was dissappointed in not embarking for Russia—It would have relieved his Grandparents, & Uncle’s mind from great Care, & responsibility—& might have been a grand opportunity to have improved, & gratified his own inquiring disposition—& added much to his Fathers Happiness—but we know not, what is best, we cannot see into futurity—We can scarcely discern the “Page prescribed”—
The marriage of William S. Smith was unexpected news to me—We find my Sister, that Cupid can frolick in the cold regions of the North as well as in a more temperate, Zone—And I have long ago been convinced that there is nothing too ridiculous, or too distressing for this insinuating Urchin Plague (I had like to have said) to accomplish—And Who can have Fortitude to repell, when he comes in “Friendship’s Angel Guise.”—I am sorry our dear John Smith, has been so thwarted, It is apt to give a mean opinion of the Sex, & to sour the temper—& lessen our Philanthropy—But I hope, good things are in Store for him yet—though I have been seen much reason to join with the Poet, & exclaim, Forever Fortune, dost thou prove,
An unrelenting Foe to Love,—
And when thou seest a mutual Heart
“Come in between, & bid them part”—
We have been favoured with a charming visit from our worthy Cousin Betsy Smith, the only disagreeable was, it was too short—Mrs Otis being at home, & Miss Crafts poor health, made her unwilling to tarry longer—Few persons are more useful in Life than this virtuous woman—She is an honour to the single State—
It gave me pleasure to hear my Son, had been at Quincy, & was honoured by the converse of him, whose “long Experience had made him Sage”—I hope the “Dear Pair” did not sit untill Saiety, forbade future Interviews—my best respects, & Love is ever due, for the parental interest, & kindness, you both have shewn my Son—
We have here all bad Colds,—The Cranchs are well, & attend a writing Master, for a fortnight—I hope they will improve—though Richard has for sometime been the best in the Academy—Mr Peabody thanks you  your kind Invitation but it is uncertain whether he will have the pleasure of seeing you at Quincy—I wish you could take a ride & visit us in Atkinson—A short journey might do you goodI know you have many weighty cares—But may you be strengthened, & supported by an Almighty arm, prays / your affectionate Sister 
E P—